Name: Commission Regulation (EEC) No 179/93 of 29 January 1993 specifying the extent to which applications lodged in January 1993 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 1 . 93 Official Journal of the European Communities No L 22/51 COMMISSION REGULATION (EEC) No 179/93 of 29 January 1993 specifying the extent to which applications lodged in January 1993 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 3806/92 0 lays down the number of young male bovine animals which may be imported on special terms during the first quarter of 1993 ; whereas import licence applications result in the issuing of licences in accordance with the provisions of this Regulation ; Whereas the estimate concerning young male bovine animals weighing up to 300 kg and intended for fattening for the period 1 January to 31 December 1993 as adopted by the Council covers, inter alia, the import of animals originating from the Czech and Slovak Federal Republic (CSFR) ; whereas the latter has been dissolved on 31 December 1992 and succeeded by the Czech Republic and the Slovak Republic ; whereas for fixing the number of live bovine animals to be imported under the global tariff quota provided for in the Interim Agreement between the Communities and the former Czech and Slovak Federal Republic, the imports under this estimate have to be taken into account ; whereas in 1993 the tariff quota laid down in the above Interim Agreement will be made available without distinction to animals originating in the Czech Republic or in the Slovak Republic and in consequence the import quantities provided for in this estimate for the same year should be treated in an iden ­ tical way, 1 . The quantities applied for in Italy by the applicants referred to in Article 1 (7) (b) of Regulation (EEC) No 3806/92 : (a) for animals of 220 to 300 kilograms per capita live weight coming from Hungary, Poland or the former Czech and Slovak Federal Republic with a reduction of 75 % in the levy shall be reduced by 99,235 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 99,215 % ; 2. The quantities applied for in Greece by the applicants referred to in Article 1 (7) (b) of Regulation (EEC) No 3806/92 : (a) for animals of 220 to 300 kilograms per capita live weight coming from Hungary, Poland or the former Czech and Slovak Federal Republic with a reduction of 75 % in the levy shall be reduced by 91,825 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 94,812 % ; 3. The quantities applied for in the other Member States : (a) for animals of 220 to 300 kilograms per capita live weight coming from Hungary, Poland or the former Czech and Slovak Federal Republic with a reduction of 75 % in the levy shall be reduced by 99,306 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 98,893 % . HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fattening for which applications were lodged in the period 1 to 10 January 1993 shall be issued as follows : Article 2 This Regulation shall enter into force on 30 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p . 24. (2) OJ No L 18 , 27. 1 . 1993, p . 1 . ') OJ No L 384, 30. 12 . 1992, p . 30.